Syllabus by
MATTHIAS, J.
TRIAL
(590 Cg) Section 11447, GC, confers upon parties in civil actions the right to have instructions presented in writing, given to the jury before argument, upon request, if same be a correct statement of the law and pertinent to one or more issues in the case. A genial of such right constitutes prejudicial, error.
NEGLIGENCE
(370 C) The doctrine of comparative negligence has application in this state only in actions by an employe ag.ainst his employer.
AUTOMOBILES
(50 Nc) In the trial of an action to recover .damages for negligence in the operation of a motor vehicle, evidence of negligence on the part of plaintiff having been adduced, it was not error to give to the jury the following requested instruction before argument: “if you find from the evidence th"t the plaintiff’s own negligence directly paused or contributed in the' slightest degree to cause the injuries complained of, then your verdict must be for the defendant.”.
Kinkade, Robinson, Jones, and Day, JJ., concur.